Citation Nr: 0218696	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  01-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an increased evaluation for residuals 
of right knee injury, status post anterior cruciate 
reconstruction, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for 
chondromalacia of the right knee, currently rated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to May 
1999.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by 
a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
January 2001, a statement of the case was issued in 
February 2001, and a substantive appeal was received in 
April 2001.  In this regard, the Board notes that the 
issue of entitlement to an increased evaluation for 
chondromalacia of the right knee, secondary to the 
service-connected disability of right knee injury status 
post anterior cruciate ligament reconstruction, is 
addressed herein because it arises from the veteran's 
initial appeal of entitlement to an increased rating for 
his right knee impairment.  

The Board notes that additional development was completed 
with respect to the issue on appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  The veteran was 
informed of this development, and was provided with copies 
of the additional evidence obtained through this 
development.  In November 2002, he responded that he had 
no further evidence or argument to present.  Accordingly, 
the Board is proceeding with appellate review at this 
time.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right 
knee injury, status post anterior cruciate reconstruction, 
is productive of a disability picture which more nearly 
approximates moderate instability of the right knee. 

2.  The veteran's service-connected chondromalacia of the 
right knee, is manifested by additional functional loss 
due to pain, weakness and fatigue which results in a 
disability picture which more nearly approximates 
limitation of extension during flare-up to approximately 
15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability 
evaluation of 20 percent, but no higher, for residuals of 
a right knee injury, status post anterior cruciate 
reconstruction, are met.  38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5257 (2002). 

2.  The criteria for entitlement to a disability 
evaluation of 20 percent, but no higher, for 
chondromalacia of the right knee are met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, reports of VA examinations, and VA and private 
outpatient treatment records.  As the record shows that 
the veteran has been afforded VA examinations in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  See 66 Fed. Reg. 45,631 
(Aug. 29, 2001).  No additional pertinent evidence has 
been identified by the veteran as relevant to the issues 
on appeal.  

Additionally, the Board notes that the veteran has been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to a higher rating.  The discussions 
in the rating decision, statement of the case, and other 
correspondence have informed the veteran of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, by letter dated in 
August 2002 from the Board, the veteran was advised that 
he was being scheduled for a VA examination and he was 
requested to provide additional information regarding 
medical treatment.  Accordingly, the veteran has been 
informed not only of the types of evidence necessary to 
support his claim, but also of the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet.  App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claim and has notified the claimant 
of the information and evidence necessary to substantiate 
the claim.  Consequently, the case need not be referred to 
the claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and 
new regulations in the first instance does not prejudice 
the claimant.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92  (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of right knee 
injury, status post anterior cruciate reconstruction, 
warrants a higher disability rating.  Disability 
evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where entitlement to compensation has already 
been established and the veteran claims an increased 
rating, the United States Court of Appeals for Veterans 
Claims (Court) has held that the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Alternatively, in Fenderson v. West, 
12 Vet. App. 119 (1999), the Court determined that, in the 
appeal of an initial assignment of a disability rating, 
consideration must also be given to a longitudinal picture 
of the veteran's disability to determine if the assignment 
of separate ratings for separate periods of time, a 
practice known as "staged" ratings, is warranted.  In the 
present case, the issue does not require a Fenderson 
analysis because the veteran's notice of disagreement 
specifically identifies his disagreement with the denial 
of an increased rating, the November 2000 rating decision, 
rather than the initial assignment of the 10 percent 
evaluation, the February 2000 rating decision.

In general, all disabilities, including those arising from 
a single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
disability or the same manifestations of the disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.  
The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  The Court has 
acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same 
injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the Court has also held 
that where a diagnostic code is not predicated on a 
limited range of motion alone, such as with Diagnostic 
Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

By a February 2000 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
residuals of right knee injury, status post anterior 
cruciate reconstruction, finding that this disorder was 
directly related to the veteran's period of military 
service.  Additionally, the RO evaluated the veteran's 
service-connected residuals of right knee injury as 10 
percent disabling.  The current appeal arises from an 
November 2000 rating decision in which the RO denied the 
veteran's June 2000 request for an increased rating for 
this disorder.  Thereafter, during the course of this 
appeal, by an October 2001 rating decision, the veteran 
was also granted service connection for chondromalacia of 
the right knee, secondary to the service-connected 
disability of right knee injury status post anterior 
cruciate ligament reconstruction.  This disorder was 
evaluated as 10 percent disabling.

The veteran's service-connected residuals of right knee 
injury, status post anterior cruciate reconstruction, is 
currently evaluated as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257, for other impairment 
of the knee.  Under Diagnostic Code 5257, the schedular 
criteria provides for a 10 percent disability rating for 
impairment of the knee manifested by slight impairment 
recurrent subluxation or lateral instability.  A 20 
percent disability rating is warranted for moderate 
recurrent subluxation or lateral instability, and a 30 
percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The veteran's service-connected chondromalacia of the 
right knee is currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, for 
limitation of extension of the leg.  Under Diagnostic Code 
5261, limitation of extension to 10 degrees warrants a 10 
percent evaluation.  Similarly, extension limited to 15 
degrees warrants a 20 percent rating and extension limited 
to 20 degrees warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to 
be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

A September 1999 report of VA joints examination includes 
the veteran's complaints of daily deep pain in the right 
knee which is aggravated by driving or sitting longer than 
30 minutes and standing in excess of one hour.  The 
veteran also reported difficulty with stair climbing, deep 
knee bends, and squats.  He stated that his right knee 
catches without locking and is productive of varicose 
veins as well as numbness and tingling to the medial 
malleolus area on the right ankle.  

The September 1999 VA joints examination report included 
objective findings of a well-healed prepatellar, 
longitudinal surgical scar and multiple peripatellar scars 
on the right knee.  The veteran lacked approximately 5 
degrees of extension of the right knee as compared to the 
left knee.  Flexion was to 135 degrees on the left and to 
130 degrees on the right.  The right knee was diffusely 
tender to palpation with the majority of discomfort 
localized at the medial joint line.  Varus/valgus stress 
testing at zero and thirty degrees of flexion demonstrated 
asymmetrical medial collateral ligament laxity with a firm 
end point.  Lachman and drawer tests also showed slight 
laxity with a firm end point.  Flexion over pressure 
maneuver elicited medial joint line discomfort on the 
right.  Patellofemoral compression test was positive on 
the right greater than the left and McMurray's test was 
unobtainable due to patient guarding.  Quadriceps measured 
54 centimeters on the right versus 56 centimeters on the 
left and calves measured 37 centimeters on the right and 
39 centimeters on the left.  Small varicosities were noted 
at the medial right ankle, inferior to the medial 
malleolus.  A slight tingling sensation to light touch was 
also noted in this area.  X-ray examination of the right 
knee revealed that the veteran had undergone anterior 
cruciate ligament reconstruction with three retained 
screws.  The examiner further noted a significant decrease 
in the medial joint space suggestive of degenerative joint 
disease.  The diagnoses included status post right knee 
anterior cruciate ligament reconstruction and revision 
with persistent decrease in range of motion - mild; post 
traumatic medial compartment degenerative joint disease, 
right knee - mild; and bilateral patellofemoral pain 
syndrome - mild.  

An August 2000 report of VA fee basis examination for the 
veteran's right knee impairment notes that he had a six 
year history of constant pain with daily excruciating 
flare-ups which are aggravated by standing, sitting, or 
walking.  Associated weakness, stiffness, swelling, 
inflammation, instability, locking, fatigue, and lack of 
endurance was also reported.  The examiner noted that no 
symptoms of dislocation or recurrent subluxation were 
present.  

The August 2000 examination report included objective 
findings of a surgical scar with no tenderness, 
significant elevation, depression, or adherence.  The scar 
was pale in color and had no underlying tissue loss, 
disfigurement, keloid formation, or limitation of 
function.  

Evaluation of the knees revealed normal range of motion, 
without heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness.  Drawer and 
McMurray tests were negative without pain, bilaterally, 
and the examiner noted that there were no factors of pain, 
fatigue, weakness, lack of endurance, or incoordination 
which effected range of motion.  The examiner further 
noted that the lower extremities showed no signs of 
abnormal weight bearing, the veteran required no 
corrective devices, and there was normal function on 
standing and walking.  X-ray study of the right knee 
revealed status post anterior cruciate ligament, 
reconstructive surgery, with no post procedural 
complications.  The diagnosis was status post 
reconstructive surgery, right knee, including anterior 
cruciate ligament.  The examiner commented that the 
veteran was a high school teacher and his daily activity 
was effected when driving; otherwise, he was able to carry 
out all of his normal activities as a teacher without much 
interference due to his right knee condition.  

A second fee basis examination report, dated in May 2001, 
reflects that the veteran's claims file was reviewed by 
the examiner.  This examination report reflects that the 
veteran's complaints with respect to his right knee 
impairment were essentially the same as those which he 
reported during his August 2000 fee basis examination.  
Upon physical examination, it is noted that the veteran 
had some tenderness in the region of the scars as well as 
mild effusion, abnormal movement, instability, and 
weakness of the knee.  The examiner noted significant 
limitation of motion of the right knee.  An abnormally 
positive drawer's test and negative McMurray's test of the 
right knee were also noted.  Atrophy of the right calf and 
right thigh was demonstrated.  Specifically, the calf 
measured 38.5 centimeters on the right and 40 centimeters 
on the left and the thigh measured 48 centimeters on the 
right and 49.5 centimeters on the left.  The examiner 
noted additional right knee limitation of motion due to 
pain.  Normal knee range of motion was identified as zero 
to 140 degrees of flexion and zero degrees of extension; 
however, the right knee flexion was to 105 degrees and 
right knee extension was reported as -10 degrees.  This 
examination report notes that there were no constitutional 
signs of arthritis.  The diagnoses were right knee injury, 
anterior cruciate ligament reconstruction; severe 
chondromalacia of the patella, right knee; and anterior 
cruciate ligament graft impingement of the right knee.  
The examiner commented that the effect of the veteran's 
right knee impairment on his usual occupation and his 
daily activities appeared to be minimal.

Upon consideration of the foregoing, by an October 2001 
rating decision, the veteran was granted service 
connection for chondromalacia of the right knee as 
secondary to the service-connected disability of right 
knee injury, status post anterior cruciate ligament 
reconstruction.  This disorder was evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5261, 
for limitation of extension.  Additionally, the 10 percent 
schedular evaluation of the veteran's service-connected 
right knee injury, status post anterior cruciate 
reconstruction, was confirmed and continued.  

A September 2002 report of VA examination reflects that 
the veteran's claims file was reviewed.  The veteran 
reported difficulty with squatting, stooping, and going up 
and down stairs.  Examination of the right knee revealed 3 
to 115 degrees of motion, 2+ Lachman, 1+ pivot shift, 
moderate patellar crepitation, 2/4 measure of sensitivity, 
and slight effusion.  X-ray examination of the right knee 
showed moderate degenerative changes.  The diagnosis was 
torn anterior cruciate, stabilized with a middle third 
patellar tendon, bone-tendon-bone reconstruction with poor 
placement of the graft, inadequate range of motion, and 
early degenerative arthritis.  The examiner noted 
progressive deterioration of the knee as evidenced by 
decreased range of motion and increased quadriceps atrophy 
since the 1995 evaluation.  

Residuals of Right Knee Injury, Status Post Anterior 
Cruciate Reconstruction:  After reviewing the medical 
evidence of record in light of the veteran's contentions, 
the Board believes that the veteran's symptomatology more 
nearly approximates a disability picture manifested by 
moderate instability so as to meet the criteria for a 20 
percent evaluation.  Specifically, the May 2001 report of 
fee basis examination and the September 2002 report of VA 
exam note the veteran's continued complaints of 
instability.  This evidence also includes objective 
findings of instability.  An abnormally positive drawer's 
sign was reported on examination in May 2001, and a 2+ 
Lachman was reported on examination in September 2002.  
Given these clinical findings in light of the veteran's 
complaints, the Board believes that the evidence 
reasonably suggests moderate instability of the knee.  

However, the clear preponderance of the evidence is 
against entitlement to a rating in excess of 20 percent 
for other impairment of the right knee at this time.  The 
Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 30 percent 
rating under Diagnostic Code 5257.  There is no evidence 
of complaints or physical findings which are consistent 
with severe recurrent subluxation or lateral instability.  

Chondromalacia of the Right Knee:  After reviewing the 
medical evidence of record in light of the veteran's 
contentions, the Board believes that the veteran's 
symptomatology more nearly approximates the criteria for a 
20 percent evaluation as it demonstrates a limitation of 
extension in excess of -10 degrees.  Specifically, the May 
2001 report of fee basis examination reported that the 
veteran had -10 degrees of extension; however, the 
examiner commented that the veteran had additional right 
knee limitation of motion due to daily flare-ups of pain.  
Similarly, the September 2002 report of VA examination 
notes that the veteran complained of increased difficulty 
with squatting, stooping, and navigating stairs.  Thus, 
although this examination report shows right knee range of 
motion from 3 to 115 degrees, additional loss of motion 
due to pain must be considered.  In this regard, the 
veteran has consistently reported daily pain which becomes 
worse with certain activities.  Acknowledging additional 
functional loss due to such pain, the Board believes it 
reasonable to find that during flare-ups extension may 
very well be limited to approximately 15 degrees so as to 
meet the criteria for a 20 percent rating under Cod 5261.  
Thus, the Board finds that a 20 percent evaluation is 
warranted for the veteran's service-connected 
chondromalacia of the right knee under 38 C.F.R. § 4.7.  
However, inasmuch as there is no evidence of complaints or 
physical findings which are consistent with loss of 
extension approximating 20 percent, the criteria for a 30 
percent disability rating for loss of right knee extension 
have not been met.

As for other potentially applicable diagnostic criteria, 
the Board finds that there is no evidence that the 
veteran's right knee is limited to 15 degrees of flexion 
so as to warrant a 30 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260.  Similarly, there is no 
evidence of ankylosis or impairment of the tibia and 
fibula of the right knee to warrant a separate rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5262. 

With respect to the veteran's right knee scars, it is 
noted that these scars are not shown to be tender and 
painful, nor is there evidence of ulceration.  In this 
regard, the Board notes that the May 2001 report of fee 
basis examination notes some tenderness in the region of 
the scars.  However, this tenderness was not noted to be 
specific to the scars themselves.  The remaining medical 
evidence referable to the scars essentially reflects that 
they are well healed and non-tender.  Accordingly, a 
separate compensable rating for the scar is not warranted.

Additionally, the appellant cannot get an increased rating 
based on a finding of degenerative arthritis of the right 
knee.  Traumatic arthritis is rated as degenerative 
arthritis, which is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  However, the veteran has 
already been granted service connection for chondromalacia 
of the right knee as secondary to the service-connected 
disability of right knee injury, status post anterior 
cruciate ligament reconstruction, and this disorder has 
been evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261, for limitation of 
extension.  

The potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, 
the Board finds that the veteran has not demonstrated 
marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching the above decision, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
an approximate balance of the positive evidence with the 
negative evidence to permit a more favorable determination 
than set forth herein. 


ORDER

Entitlement to a 20 percent rating for service-connected 
right knee injury, status post anterior cruciate 
reconstruction, is warranted.  Entitlement to assignment 
of a 20 percent rating for service-connected 
chondromalacia of the right knee is warranted.  To this 
extent, the appeal is granted subject to applicable laws 
and regulations governing awards of VA benefits.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

